                                          Case 4:17-cv-06255-YGR Document 69 Filed 11/05/18 Page 1 of 1




                                   1

                                   2

                                   3                                  UNITED STATES DISTRICT COURT

                                   4                                 NORTHERN DISTRICT OF CALIFORNIA

                                   5

                                   6     ROXANA DEL TORO LOPEZ, ET AL.,                     CASE NO. 17-cv-06255-YGR
                                   7                   Plaintiffs,
                                                                                            ORDER RE: MOTION FOR AWARD OF
                                   8             vs.                                        ATTORNEYS’ FEES, COSTS, AND SERVICE
                                                                                            AWARDS
                                   9     UBER TECHNOLOGIES, INC,
                                                                                            Re: Dkt. No. 60
                                  10                   Defendant.

                                  11

                                  12          The Court has received and reviewed plaintiffs’ motion for award of attorneys’ fees, costs,
Northern District of California
 United States District Court




                                  13   and service awards (Dkt. No. 60) and finds class counsel’s declarations and lodestar reports in
                                  14   support thereof to be inadequately detailed (Dkt. Nos. 61, 61-2, 67, 67-1). Specifically, it is
                                  15   unclear from class counsel’s submissions how many hours were spent on various categories of
                                  16   activities related to the actions by each biller. Class counsel is hereby ORDERED to bring copies
                                  17   of detailed billing timesheets with them to the hearing set for Tuesday, November 6, 2018 at
                                  18   2:00 p.m. to provide to the Court. Class counsel is further advised that they should familiarize
                                  19   themselves with this District’s Procedural Guidance for Class Action Settlements, which was
                                  20   recently updated on November 1, 2018.
                                  21          IT IS SO ORDERED.
                                  22

                                  23   Dated: November 5, 2018
                                                                                                YVONNE GONZALEZ ROGERS
                                  24
                                                                                           UNITED STATES DISTRICT COURT JUDGE
                                  25

                                  26

                                  27

                                  28
